ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_03_FR.txt. 311

DÉCLARATION DE M. RANJEVA

Le caractère unique de la présente décision justifiait à mon avis le
respect de la structure du raisonnement adopté dans le paragraphe 63 de
l'arrêt de 1974. Il aurait été préférable, dans ces conditions, de traiter en
premier lieu ce que le paragraphe 48 de l'ordonnance qualifie de second
volet de la question. Les conclusions auxquelles est parvenue d’ailleurs la
Cour sur le «point de savoir si le «fondement» de cet arrêt a été «remis
en cause» au sens de son paragraphe 63» rendaient sans objet les déve-
loppements consacrés aux questions procédurales. La démarche adoptée
dans l’ordonnance, contrairement aux prescriptions du paragraphe 63 de
l’arrêt de 1974, privilégie le formalisme procédural sur le fond du droit.

(Signé) Raymond RANJEVA.

27
